Per Curiam. The request of Fleather Patrice Hogrobrooks, attorney for appellants, for oral argument in this matter was received by the Clerk of the Supreme Court on February 8, 1996. Oral argument was scheduled for September 3, 1996, at 9:00 a.m. On July 26, 1996, Ms. Hogrobrooks moved for a continuance of the oral argument, and the motion was denied by this court on August 5, 1996. Prior to the scheduled oral argument, there is no record in the Clerk’s office that she had any additional communication with that office concerning her appearance. Ms. Hogrobrooks did not appear at oral argument on September 3, 1996.  Ms. Hogrobrooks is directed to appear before this court on September 23, 1996, at 9:00 a.m. and show cause why she should not be held in contempt of this court for failure to appear for oral argument in this matter at the scheduled time and date. Order issued.